       Case 3:20-cv-00094-JWD-SDJ           Document 8       08/21/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

RICHARD B. LAY (#110315)                                        CIVIL ACTION NO.

VERSUS                                                          20-94-JWD-SDJ

LOUISIANA PAROLE BOARD
MEMBERS, ET AL.

                                         JUDGMENT

     For the written reasons assigned,

     IT IS HEREBY ORDERED that the above-captioned proceeding is DISMISSED,

WITHOUT PREJUDICE.

     Signed in Baton Rouge, Louisiana, on August 21, 2020.




                                                 S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA
